1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                  ***
      ESTEVAN ALVARADO-HERRERA,
4
                          Plaintiff,
5                                                     2:19-cv-00748-JAD-VCF
      vs.                                             ORDER
6     JOSE LUIS ALVAREZ, JR. individually; R &
      EXPRESS, INC., a Pennsylvania corporation;
7
      ALVARO JOSE MEDEL, individually; ONE
8
      WAY TRUCKING, LLC., a Texas Limited
      Liability Company; and DOES III through X,
9     inclusive,

10
                            Defendants.

11

12
           Before the Court is the Notice of Partial Settlement as to Defendants only and Withdrawal of

13
     Motion (ECF NO. 72).

14
           Accordingly,

15
           IT IS HEREBY ORDERED that the video conference hearing scheduled for 11:00 AM, May 10,

16
     2021, on Defendants Jose Alvarez, Jr. and One Way Trucking, LLC’s Motion to Extend Discovery (ECF

17
     No. 63), is VACATED.

18

19
           DATED this 6th day of May, 2021.
                                                            _________________________
20                                                          CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
